Citation Nr: 0936601	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1974 
and from November 1990 to July 1991.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

A Board hearing at the local RO was held in March 2008.  The 
record was held open for 60 days so that the Veteran could 
submit additional private treatment records.  In April 2008, 
the Veteran's representative filed private laboratory 
reports, which appear to suggest normal findings with respect 
to this diabetes mellitus.  There is no mention of any 
relation between the Veterans diabetes mellitus and his 
hypertension, nor do the records discuss any current course 
of treatment.  As the Board concedes below that the Veteran 
does currently suffer from diabetes mellitus, this evidence 
is not pertinent to the claim and appears to be redundant of 
treatment records already associated with the claims.  In 
turn, waiver of RO consideration of this evidence is not 
necessary.  38 C.F.R. § 20.1304(c).   

In March 2009, the Board requested a medical expert opinion 
pursuant to VHA Directive 2006-019 dated April 3, 2006, which 
was fully accomplished by a medical doctor in June 2009.  The 
following month, a copy of the opinion was sent to the 
Veteran giving him 60 days to review the opinion.  In July 
2009, the Veteran filed a written response and waived his 
right to have his case remanded to the RO for review of his 
response.   


FINDING OF FACT

Diabetes mellitus was not manifested during service or for 
many years thereafter, nor is it related to the service-
connected hypertension.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated during 
active service, may not be presumed to be so incurred, and is 
not proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a June 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The Board recognizes the June 2006 letter did not 
inform the Veteran of the information and evidence necessary 
to warrant entitlement under a direct theory of entitlement.  
Nevertheless, the Veteran has consistently asserted that his 
diabetes mellitus is due to his hypertension.  He has never 
claimed that there was any direct link between his diabetes 
and active service.  The Board, therefore, finds no prejudice 
to the appellant in the issuance of a final decision.  
Further, the appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in June 2006, which was prior to the 
October 2006 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the June 2006 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, a VA examination report and a VA medical 
advisory opinion.  In his hearing testimony, the Veteran 
indicated that he received treatment at a private facility 
known as the Greenville Clinic.  The record was held open so 
that the Veteran could submit these records.  Subsequently, 
the Veteran, through his representative, submitted laboratory 
reports.  He has not submitted any further medical evidence 
or a completed authorization so that any additional private 
records could be obtained.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in July 2006.  
Further, a VA medical advisory opinion was rendered in June 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The 
examination report and the advisory opinion obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The Veteran is seeking entitlement to service connection for 
diabetes mellitus.  Specifically, he is claiming that his 
diabetes mellitus is proximately due to or caused by his 
service-connected hypertension.  Applicable law provides that 
service connection will be granted if it is shown that a 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  However, the Veteran's 
claim was filed prior to October 10, 2006, and the Board thus 
reviews the appeal under the pre-October 10, 2006, version 
which would appear to be more favorable to the Veteran.  

Service treatment records are silent with respect to any 
findings of or diagnosis of diabetes mellitus.  Prior to 
entering his second period of active duty service, an August 
1990 private lab report did show mildly elevated glucose.  
Again, in December 1990, glucose was mildly elevated.  
However, a medical diagnosis of diabetes mellitus was not 
given either time.  After his discharge from service, the 
Veteran underwent a VA examination in September 1991.  His 
glucose was in normal range.  There was no objective medical 
finding of diabetes mellitus.  

Although VA laboratory records showed that the Veteran's 
glucose was mildly elevated in January 1995 and September 
1997, VA treatment records indicated that the Veteran was not 
diagnosed with diabetes mellitus until November 2004.  While 
subsequent VA treatment records continued to show treatment 
for diabetes mellitus, the records do not link the Veteran's 
diabetes mellitus to service or to his service-connected 
hypertension.  

The Veteran was afforded a VA examination in July 2006 by a 
medical doctor.  After taking a thorough history from the 
Veteran and doing a complete examination, the examiner 
diagnosed the Veteran with Type 2 diabetes mellitus, well 
controlled, and hypertension, essential, fair control.  The 
examiner noted that in reviewing the medical literature, 
there were a number of drugs listed that could impair glucose 
tolerance or cause overt diabetes.  Thiazide diuretics were 
included in this list, but the risk at the Veteran's dosage 
was low.  The examiner found that the Veteran's diabetes were 
not caused by or a result of his hypertension.  Medical 
literature did not support hypertension causing diabetes.  
The report concluded that the Veteran's hypertensive 
medication (thiazide) was less likely as not the cause of his 
diabetes. 

At the March 2008 Board hearing, the Veteran asserted that 
the medication he had taken over the past 17 years for his 
hypertension had caused or aggravated his diabetes mellitus.  
He further claimed that the July 2006 examination was 
inadequate because it did not address whether the Veteran's 
hypertension aggravated his diabetes mellitus.  

The Board agreed that the July 2006 VA examination was 
inadequate because it did not address the question of 
aggravation.  Further, the examination did not offer an 
opinion as to whether the Veteran's diabetes was directly 
caused by service or whether any other hypertensive drug 
besides thiazide caused or aggravated the Veteran's diabetes, 
including failing to address the length of time he had been 
using the medications.  Thus, in March 2009, the Board 
referred the case for a medical expert opinion pursuant to 
VHA Directive 2006-019, dated April 3, 2006, so that these 
matters could be adequately addressed. 

In May 2009, a VA medical doctor issued a medical advisory 
opinion.  However, again as the question of aggravation was 
not addressed, the file was returned to the doctor for 
further clarification.  In June 2009, the same doctor 
addressed the issue of aggravation and incorporated it into 
his original opinion.  

The June 2009 opinion initially summarized pertinent facts 
from the record, including the elevated glucose readings in 
August 1990 and December 1990.  However, he observed that the 
Veteran's glucose level was within normal range in September 
1991 shortly after his departure from service.  The examiner 
therefore opined that it was highly unlikely that the Veteran 
had undiagnosed diabetes during service.  The examiner 
outlined the prevalence and life time risk for developing non 
insulin diabetes.  He also noted that there were many factors 
that influence the development of diabetes, including family 
history, ethnicity, obesity, fat distribution, birth weight, 
life style factors and environmental exposure.  Abnormal 
glucose metabolism can be documented years before the onset 
of avert diabetes.  The examiner determined that based on the 
information reviewed, it was highly unlikely that the Veteran 
developed diabetes during active duty.  The only abnormal 
blood glucose, during his active duty, which was by 
laboratory reference, did not meet the criteria by the 
American Association of Diabetes for diagnosis of diabetes.

The opinion also observed that during service, the Veteran 
used Maxide, Verapamil and ACE inhibitor to control his 
hypertension.  There was no evidence to support that the use 
of calcium channel blockers (Verapamil) could lead to 
diabetes.  Similarly, medical literature did not support ACE 
inhibitor as a risk factor for diabetes.  In physician desk 
reference, the manufacturer has identified use of HTCZ with 
high blood sugar in diabetics, glucose intolerance and 
unmasking of diabetes.  Medical providers were advised to be 
cautious.  However, the doctor could not find any conclusive 
study in literature, which addressed the prevalence and 
incident of developing diabetes with use of HTCZ.  Similarly, 
medical literature was silent on the amount of duration of 
HTCZ that could potentially lead to development of diabetes.  
Thus, there was no convincing evidence that linked use of 
HTCZ alone in development of diabetes.  With respect to the 
Veteran, the medication was used for a long time to control 
hypertension while his blood glucose was within normal range.  
The opinion did note that some studies suggested hypertension 
as a risk factor for developing diabetes; however, the data 
was sketchy and did not support hypertension as alone risk 
factor in development of diabetes or cause of developing 
diabetes.  Similarly, the doctor could not find any 
conclusive evidence in literature to support that diabetes 
was worsened or increased in severity as a result of 
hypertension.  

The opinion concluded that in the doctor's judgment, the 
development of diabetes in this Veteran may have been 
associated with some of the risk factors mentioned earlier 
e.g. ethnicity, family history, weight, etc.  However, 
development of diabetes was not related to any event, injury, 
or exposure during his service.  Moreover, there was no 
convincing evidence to suggest that his medications such as 
Verapamil or ACE inhibitor caused diabetes.  Further, there 
was no clear evidence that use of HTCZ lead to development of 
diabetes; however, it could lead to glucose intolerance and 
unmasking of the disease. 

In a September 2009 brief, the Veteran's representative 
argued that the VA medical opinion lacked the needed 
scientific bases to support conclusions reached and, 
therefore, should be assigned little to no probative value.  
The representative claimed that the conclusion reached by the 
examiner was equivocal at best, particularly since the 
examiner made reference to studies that made the association 
of hypertension a risk factor for developing diabetes.  

Nevertheless, the Board disagrees, and finds that the VA 
opinion has a high probative value.  The opinion was given by 
a medical doctor identified as the Chief of Medicine.  
Moreover, he thoroughly reviewed the Veteran's claims file as 
well as numerous scientific studies referenced on the last 
page of the opinion.  He also gave a detailed rational for 
opinions expressed.  It appears that the representative's 
primary argument is that since the examiner referenced 
studies making an association between hypertension and 
diabetes, his opinion essentially was equivocal in that it 
should have been phrased in terms of "as likely as not," 
which would support a finding in favor of causation.  While 
the examiner does reference two studies out of eleven that 
have suggested hypertension as a risk factor for developing 
diabetes, he found that the data was sketchy and did not 
support hypertension as a loan risk factor in development of 
diabetes or cause of developing diabetes.  Given that the 
opinion sets forth detailed findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the opinion to be sufficient for 
appellate review.  

Initially, the Board notes that the record does not reflect 
and the Veteran does not allege at this time, that his 
diabetes mellitus is directly related to service.  
Nevertheless, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  While service treatment records 
showed elevated glucose prior to and during his second period 
of active service, service treatment records are silent with 
respect to any objective findings of or diagnosis of diabetes 
mellitus.  Moreover, there is no medical evidence of record 
linking diabetes mellitus directly to service.  Importantly, 
the June 2009 VA medical opinion noted the high glucose 
readings, but determined that the development of diabetes was 
not related to any event, injury or exposure during service.  
Importantly, diabetes mellitus was not diagnosed until late 
2004, 13 years after the Veteran's discharge from his second 
period of active service, so there is no supporting evidence 
of a continuity of pertinent symptomatology.  Thus, the Board 
must conclude that service connection for diabetes mellitus 
is not warranted on a direct basis.  Further, as there was no 
evidence of diabetes mellitus within one year of discharge of 
service, the service incurrence of diabetes cannot be 
presumed. 

With respect to whether diabetes mellitus is secondary to the 
Veteran's service-connected hypertension, based on the VA 
examination and VA medical advisory opinion, the Board must 
conclude that the Veteran's diabetes mellitus is not 
proximately due to or aggravated by his service-connected 
hypertension.  While the initial VA examination did not 
address the matter of aggravation, it did clearly find that 
hypertension had not caused the Veteran's diabetes.  
Moreover, the June 2009 VA opinion clearly found that the 
Veteran's diabetes was not caused by his hypertension or his 
medications, nor was it worsened due to his hypertension.  
Importantly, there is no medical evidence of record to refute 
the VA examination and subsequent VA opinion.  

The Board acknowledges the Veteran's statements that the 
medications he had to take for his hypertension caused his 
diabetes mellitus.  However, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

Here, the Veteran is competent to describe his symptoms; 
however, the Veteran has not demonstrated that he has the 
expertise to provide a medical etiological opinion with 
respect to his diabetes mellitus.  While the Veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence of record, 
specifically the July 2006 VA examination and June 2009 VA 
medical advisory opinion.  

Thus, as there is no competent medical evidence linking 
diabetes mellitus to the service-connected hypertension, or 
any medical evidence showing that the Veteran's diabetes 
mellitus is aggravated by his hypertension, service 
connection is also not warranted under a secondary theory of 
entitlement.  In conclusion, a preponderance of the evidence 
is against the Veteran's claim for diabetes mellitus.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, including as 
secondary to service-connected hypertension, is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


